     Case 3:20-cv-00527-H-DEB Document 112 Filed 03/11/21 PageID.2336 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    PETCONNECT RESCUE, INC., et al.,                   Case No.: 20-cv-527-H (DEB)
12                                      Plaintiff,
                                                         ORDER:
13    v.
                                                           (1) DENYING PLAINTIFFS’ EX
14    DAVID SALINAS, et al.,
                                                         PARTE APPLICATION FOR
15                                  Defendants.          RECONSIDERATION;
16
                                                           (2) DIRECTING PLAINTIFFS’ EX
17                                                       PARTE APPLICATION FOR
                                                         RECONSIDERATION BE FILED
18
                                                         UNDER SEAL; AND
19
                                                           (3) ISSUING ORDERS TO SHOW
20
                                                         CAUSE
21
22         Before the Court is Plaintiffs’ Ex Parte Application for Reconsideration of Order
23   Granting Defendants Ray Rothman and Alysia Rothman’s Motion for Protective Order.
24   Dkt. No. 107. The Court has reviewed the pleadings 1 and finds that Plaintiffs’ Application
25   does not meet the standards for reconsideration. See Civil Local Rule 7.1(i). Plaintiffs’
26
27
28   1
           The Court did not consider any arguments submitted by email.
                                                     1
                                                                                 20-cv-527-H (DEB)
     Case 3:20-cv-00527-H-DEB Document 112 Filed 03/11/21 PageID.2337 Page 2 of 3



 1   showing that the Rothmans’ home address is one of multiple addresses associated with
 2   public records filings of the Rothmans’ businesses does not undermine their privacy
 3   interest in their home address or entitle Plaintiffs to publicize it in connection with this
 4   litigation. Even after conducting the public records search, Plaintiffs did not know which
 5   (if any) of the listed addresses associated with Defendants’ businesses was also Plaintiffs’
 6   home address until Plaintiffs’ counsel inquired at a deposition. Moreover, even if Plaintiffs
 7   could identify Defendants’ home address through a public records search, that would not
 8   change the private nature of the information. See, e.g., Department of Defense v. Federal
 9   Labor Relations Authority, 510 U.S. 487, 500 (1994) (“It is true that home addresses often
10   are publicly available through sources such as telephone directories and voter registration
11   lists, but [i]n an organized society, there are few facts that are not at one time or another
12   divulged to another…. An individual’s interest in controlling the dissemination of
13   information regarding personal matters does not dissolve simply because that information
14   may be available to the public in some form.”) (internal quotation omitted). The Court,
15   therefore, DENIES Plaintiffs’ Application for Reconsideration.
16         On January 29, 2021, the Court granted Defendants’ Motion for a Protective Order
17   and ruled that “entry of a protective order protecting further dissemination of the
18   Rothmans’ home address is warranted.” Dkt. No. 104 (“January 29, 2021 Order”). In the
19   Application for Reconsideration at issue here, however, Plaintiffs disclosed Defendants’
20   home address in a publicly filed pleading. Dkt. No. 107. To give effect to the Court’s
21   January 29, 2021 Order, the Court directs the Clerk of the Court to seal Plaintiffs’
22   Application for Reconsideration (Dkt. No. 107). The Court also orders Plaintiffs’ counsel
23   Brian Pease to show cause why the Court should not impose sanctions for violating the
24   Court’s January 29, 2021 Order by disclosing Defendants’ home address in a publicly filed
25   pleading seeking reconsideration of the very Order in which the Court ruled that a
26   protective order prohibiting the public disclosure of Defendants’ home address is
27   warranted.
28

                                                   2
                                                                                   20-cv-527-H (DEB)
     Case 3:20-cv-00527-H-DEB Document 112 Filed 03/11/21 PageID.2338 Page 3 of 3



 1         The Court further orders Defendant Ray Rothman to show cause why the Court
 2   should not impose sanctions for representing in his Declaration in Support of Defendants’
 3   Motion for a Protective Order (Dkt. No. 92-1) that the referenced home addresses were
 4   “prior addresses,” when, according to his January 26, 2021 deposition testimony
 5   (Dkt. No. 107-1 at 20), one of those addresses is current.
 6         Accordingly, on or before March 21, 2021, Messrs. Pease and Rothman must each
 7   file a response to this Order to Show Cause and a Declaration with any relevant evidence
 8   attached. Mr. Pease’s Declaration must also identify all parties to whom Plaintiffs’
 9   Application for Reconsideration (or any of the exhibits attached thereto) were distributed.
10         The Court will conduct a telephonic hearing on these Orders to Show Cause on
11   March 29, 2021 at 11:00 a.m. To appear, counsel and Mr. Rothman must call the Court’s
12   conference call line at (888) 398-2342, use access code 8389272, and press * if prompted
13   for a security code.
14         IT IS SO ORDERED.
15   Dated: March 11, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                 20-cv-527-H (DEB)
